UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS JH Tax-Advantaged Global Shareholder Yield FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 96.91% $114,545,914 (Cost $113,621,114) Australia 0.71% 839,668 Westpac Banking Corp. 37,500 839,668 Belgium 0.46% 551,295 Mobistar SA 7,900 551,295 Brazil 1.17% 1,379,147 CPFL Energia SA 97,000 1,379,147 Canada 5.16% 6,098,029 BCE, Inc. 59,300 2,262,890 Shaw Communications, Inc., Class B 169,800 3,835,139 France 7.70% 9,098,311 France Telecom SA 166,400 3,436,557 SCOR SE 56,800 1,460,250 Total SA 41,450 2,234,149 Vivendi SA 82,500 1,967,355 Germany 3.17% 3,742,565 BASF SE 22,800 2,069,813 Muenchener Rueckversicherungs –Gesellschaft AG (munichRe) 11,300 1,672,752 Hong Kong 1.37% 1,618,576 CLP Holdings, Ltd. 175,000 1,618,576 Italy 3.69% 4,362,315 Enel SpA 367,200 2,108,166 Terna Rete Elettrica Nazionale SpA 498,100 2,254,149 Netherlands 1.51% 1,783,830 Royal Dutch Shell PLC, ADR 24,250 1,783,830 Norway 0.53% 631,604 Orkla ASA 67,150 631,604 Philippines 1.03% 1,222,560 Philippine Long Distance Telephone Company, ADR 21,600 1,222,560 Spain 3.02% 3,571,827 Telefonica SA 160,100 3,571,827 Switzerland 3.40% 4,016,491 Nestle SA 37,500 2,385,532 Swisscom AG 3,400 1,630,959 Taiwan 1.14% 1,343,532 Taiwan Semiconductor Manufacturing Company, Ltd., ADR 108,700 1,343,532 United Kingdom 17.72% 20,948,659 AstraZeneca PLC, ADR (C) 37,700 1,828,827 BAE Systems PLC 340,600 1,690,051 British American Tobacco PLC 29,850 1,375,737 Diageo PLC, ADR 26,800 2,177,232 FirstGroup PLC 320,900 1,918,572 GlaxoSmithKline PLC 39,900 890,342 Imperial Tobacco Group PLC 75,000 2,596,535 1 JH Tax-Advantaged Global Shareholder Yield FundAs of 7-31-11 (Unaudited) United Kingdom (continued) National Grid PLC 72,200 $708,253 Scottish & Southern Energy PLC 206,800 4,421,927 United Utilities Group PLC 144,000 1,385,505 Vodafone Group PLC 694,000 1,955,678 United States 45.13% 53,337,505 Altria Group, Inc. 177,800 4,676,140 Arthur J. Gallagher & Company 54,300 1,526,916 AT&T, Inc. 114,500 3,350,270 Automatic Data Processing, Inc. 11,700 602,433 Bristol-Myers Squibb Company (C) 90,000 2,579,400 CenturyLink, Inc. (C) 108,000 4,007,880 Diamond Offshore Drilling, Inc. 29,900 2,028,117 Duke Energy Corp. (C) 49,900 928,140 E.I. du Pont de Nemours & Company 25,050 1,288,071 Integrys Energy Group, Inc. 37,100 1,862,791 Lorillard, Inc. 44,800 4,758,656 Merck & Company, Inc. 36,700 1,252,571 Microchip Technology, Inc. (C) 45,600 1,539,000 NiSource, Inc. (C) 232,600 4,682,238 PepsiCo, Inc. 8,500 544,340 Philip Morris International, Inc. (C) 23,400 1,665,378 Pitney Bowes, Inc. (C) 86,600 1,866,230 Progress Energy, Inc. 25,800 1,205,892 R.R. Donnelley & Sons Company 45,800 861,498 Regal Entertainment Group (C) 83,700 1,070,523 Reynolds American, Inc. (C) 79,200 2,787,840 SCANA Corp. 30,900 1,210,971 Southern Company 58,800 2,324,952 TECO Energy, Inc. (C) 100,000 1,853,000 Vectren Corp. 22,400 591,584 Verizon Communications, Inc. (C) 64,400 2,272,674 Shares Value Preferred Securities 0.82% $964,614 (Cost $854,267) United States 0.82% 964,614 MetLife, Inc., Series B, 6.500% 38,600 964,614 Yield Par value Value Short-Term Investments 2.57% $3,036,785 (Cost $3,036,785) Money Market Funds 1.93% 2,279,785 State Street Institutional Treasury Money Market Fund 0.00%* 2,279,785 2,279,785 Repurchase Agreement 0.64% 757,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $757,001 on 8-1-11, collateralized by $775,000 U.S. Treasury Bills, 0.010% due 8-4-11 (valued at $774,975, including interest). 757,000 757,000 2 JH Tax-Advantaged Global Shareholder Yield FundAs of 7-31-11 (Unaudited) Total investments (Cost $117,512,166)† 100.30% $118,547,313 Other assets and liabilities, net (0.30%) ($355,631) Total net assets 100.00% $118,191,682 The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) All or a portion of this security is segregated at the custodian as collateral for options. Total collateral value at 7-31-11 was $27,081,130. * The rate shown is the annualized seven-day yield as of 7-31-11. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $123,342,059. Net unrealized depreciation aggregated $4,794,746, of which $1,350,363 related to appreciated investment securities and $6,145,109 related to depreciated investment securities. The Fund had the following sector composition as of 7-31-11 (as a percentage of net assets): Utilities 24% Telecommunication Services 21% Consumer Staples 20% Industrials 6% Consumer Discretionary 6% Health Care 6% Financials 5% Energy 5% Information Technology 3% Materials 3% Short Term Investments & Other 1% 3 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 7/31/2011 Price Inputs Inputs Common Stocks Australia $839,668 - $839,668 - Belgium 551,295 - 551,295 - Brazil 1,379,147 $1,379,147 - - Canada 6,098,029 6,098,029 - - France 9,098,311 - 9,098,311 - Germany 3,742,565 - 3,742,565 - Hong Kong 1,618,576 - 1,618,576 - Italy 4,362,315 - 4,362,315 - Netherlands 1,783,830 1,783,830 - - Norway 631,604 - 631,604 - Philippines 1,222,560 1,222,560 - - Spain 3,571,827 - 3,571,827 - Switzerland 4,016,491 - 4,016,491 - Taiwan 1,343,532 1,343,532 - - United Kingdom 20,948,659 4,006,059 16,942,600 - United States 53,337,505 53,337,505 - - Preferred Securities - United States 964,614 964,614 - - Short-Term Investments 3,036,785 2,279,785 757,000 - Total investments in Securities $118,547,313 $72,415,061 $46,132,252 - Other Financial Instruments: Written Options ($377,913) ($377,913) - - Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine-month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or 4 closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Options. There are two types of options, a put option and a call option. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Fund’s exposure to such changes. Risks related to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options are traded either over-the-counter or on an exchange. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. When the Fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect current market value of the option written. Premiums received from writing options that expire unexercised are recorded as realized gains. During the nine months ended July 31, 2011, the Fund wrote option contracts to generate income and reduce overall volatility of the underlying portfolio. The following tables summarize the Fund’s written options activities during the nine months ended July 31, 2011 and the contracts held at July 31, 2011. NUMBER OF PREMIUMS RECEIVED CONTRACTS (PAID) Outstanding, beginning of period 1,062 $1,008,725 Options written 7,622 9,882,120 Options closed (6,284) (9,624,107) Options expired (1,730) (596,289) Outstanding, end of period 670 $670,449 5 NAME OF ISSUER EXERCISE EXPIRATION NUMBER OF PREMIUM VALUE PRICE DATE CONTRACTS CALLS Morgan Stanley Cyclical Index $1,080 Aug 2011 25 $58,675 ($11,750) Russell 2000 Index 835 Aug 2011 35 62,273 (19,600) S&P 100 Index 590 Aug 2011 300 293,093 (216,000) S&P 400 MidCap Index 980 Aug 2011 30 56,609 (22,200) S&P 500 Index 1,355 Aug 2011 215 171,350 (101,050) S&P 600 MidCap Index 460 Aug 2011 65 28,449 (7,313) Total 670 $670,449 ($377,913) Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: Risk Financial instruments location Asset Derivatives Liability Derivatives Fair Value Fair Value Equity contracts Written options - ($377,913) For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Global Shareholder Yield Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
